Citation Nr: 1202412	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-38 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1971 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for left ear hearing loss, right ear tinnitus, a lumbar spine disability, and a bilateral knee disability.  

The Veteran initiated an appeal with respect to all four denials, and a statement of the case was issued in August 2010.  However, in his September 2010 substantive appeal, the Veteran specified that he was perfecting his appeals on only the issues of service connection for left ear hearing loss, right ear tinnitus, and a lumbar spine disability.  No question is before the Board with regard to a bilateral knee disability.

The issue of service connection for tinnitus has been recharacterized to better reflect the medical evidence of record.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on examination for entry into service.

2.  Pre-existing left ear hearing loss was not aggravated by military service.

3.  Currently diagnosed tinnitus was not first manifested on active duty service, and the preponderance of the evidence is against a finding that tinnitus is related to military service.

4.  Currently diagnosed lumbar spine degenerative joint disease with degenerative disc disease was not caused or aggravated by an in-service back injury.






CONCLUSIONS OF LAW

1.  The criteria for service connection of left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran reports that he was additionally treated or examined by a former employer, but the company is no longer in business and the records are unavailable.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   VA examinations  were conducted in October and December 2009, and required opinions were obtained; the Veteran has not argued, and the record does not reflect, that these examinations/opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  He disputes some of the factual reports of one examiner, but the doctors made all required findings and offered necessary opinions based on stated rationales.  The factual bases relied upon by the examiners is accurate, as is discussed below.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss and Tinnitus

On examination for entry into service in September 1971, audiometric testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
15
5
5
---
45

There was no complaint of or finding regarding tinnitus on entry.  Service treatment records (STRs) show that in November 1976, the Veteran was referred for evaluation of his hearing.  The reason for such is not reflected in STRs, though the Veteran reports that from 1973 to 1976 he was exposed to excessive noise from construction equipment preparing for the World's Fair in 1975.  Testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
5
0
LEFT
10
15
10
10
40

After evaluation, the Veteran was placed on profile with a puretone threshold of 40 decibels at 4000 Hertz.  Tinnitus was not referred to.  Audiometric testing was attempted again in August 1977, but was not accomplished due to a machine malfunction; tinnitus was not mentioned at that time.  The Veteran served on active duty for three more years, but STRs reflect no complaints related to hearing impairment or tinnitus.  At no time during service is there any complaint of or treatment for dizziness or Meniere's disease.  The subjective report of medical history associated with his July 1979 examination for separation shows a report of "ear, nose, or throat trouble," but notations indicate this refers to a deviated septum.  The objective examination is not associated with the file.

A hearing loss disability is defined as when the "auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  A left ear hearing loss disability therefore existed at the time of entry into service.

Private treatment records from 1999 to 2009 reveal that in March 1999, the Veteran sought treatment for decreased left ear hearing.  Testing showed "marked hearing loss in the left ear, flat type."  The ear was physically normal.  An MRI of the head was unremarkable.  Follow-up with audiogram was required; the Veteran apparently failed to comply.  In January 2001, the Veteran was seen in consultation for "recurrent and persistent discomfort and pressure in the left ear."  He complained of fluctuating hearing in that ear.  The Veteran reported a history of hearing loss in the Army, and he recalled having bouts of dizziness and nausea with decreased hearing.  He was told he had Meniere's disease at that time.  An audiogram was conducted which showed "significant improvement" from the 1999 testing.  The examiner suspected a noise induced hearing loss, "a lot" of which was "due to shooting guns."  Testing showed a propensity to Meniere's disease on the left.  The veteran as instructed to avoid noise exposure.  The doctor diagnosed suspected left Meniere's disease, relatively inactive, and noise induced hearing loss.  Private records show no further complaints or treatment for hearing or ear complaints.  Tinnitus was not mentioned at any time in private records.

A VA audiometric examination was conducted in December 2009; the examiner reviewed the claims file in connection with the examination.  The above medical history was noted, and the examiner noted that the RO had conceded in-service noise exposure.  At the examination, the Veteran complained of gradual hearing loss in both ears, worse on the left. He also reported ringing in the right ear and roaring in the left.  He believed his symptoms were related to noise exposure in service and Meniere's disease.  The Veteran stated that tinnitus began in the 1980's.  While in-service noise exposure from machinery was shown, the doctor also noted unspecified civilian noise exposure, without use of hearing protection.  With regard to Meniere's disease, the Veteran stated that dizziness had begun in 1989, and had lasted one or two years.  Audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
10
15
20
15
20
94
LEFT
30
40
60
65
55
82

Physical examination of the ears was unremarkable.  Mild right ear hearing loss was noted at upper frequencies, beyond those considered by VA.  On the left, mild to moderately severe sensorineural hearing loss was diagnosed.  The examiner found that the audiometric findings in 1971 at entry were the same as noted in 1976.  There was no record of Meniere's disease or tinnitus in STRs.  The examiner concluded that the left ear hearing loss had not worsened during service, and was not aggravated during service.  As no worsening was shown, he could not opine as to whether the condition had progressed naturally during service.  Finally, in the absence of tinnitus complaints in service, it was less likely than not that the current diagnosis was related to noise exposure in service.

The Veteran has reported that in March 1980, he underwent an examination for employment.  The examiner at that time informed him of a "hearing condition" in his left ear.  He stated that he was unaware of any in-service problems or profile.  Records from the employer were not available.  He also reported that tinnitus in his left ear had begun in service; right ear tinnitus began in 1980.  He stated he had told the VA examiner this.

      Hearing Loss

A left ear hearing loss disability was shown on examination for entry into service.  The notation of a 45 decibel puretone threshold at 4000 Hertz meets the criteria for disability.   38 C.F.R. § 3.385.  The question is whether that left ear hearing loss was aggravated by military service.  

If a pre-existing condition is shown to have worsened over the course of service, such worsening is presumed to be due to military service, unless it is shown by clear and unmistakable evidence that the worsening is in fact due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The competent evidence of record is against a finding of worsening of left ear hearing loss during service.  Audiometric testing at entry and in 1976, apparently following the Veteran's period of noise exposure, is clinically the same as at entry, as per the VA examiner.  While there is some variation in puretone thresholds between the tests, with minor increases at some frequencies and minor decreases at others, the VA examiner indicates such variation is not clinically significant, and he calls the results "the same."

STRs show that the Veteran was then removed from noisy environments through his hearing profile, and there is no further finding or complaint of hearing problems in service.  The Veteran himself has said he was unaware of any problem until a private examiner addressed it with him in March 1980.  He could not provide specific audiometric findings, however, and STRs also fail to include results of testing at or near separation.  While it is possible that such records would have shown worsening sufficient to trigger the presumption of aggravation, in the absence of specific findings the Board cannot infer such.  The Veteran's reports of not having noticed a hearing problem tend to show a lack of worsening, and eliminate any reasonable doubt which could have been resolved in his favor.  Aggravation is not presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence of record may still establish that the current left ear hearing loss disability was in fact aggravated by service, independent of the presumption.  However, although the Veteran's left ear hearing loss clearly worsened over the years since service, the evidence of record is against a finding that this progression is caused or worsened by military service.  Two medical opinions related to the causation of the current disability have been offered.  A private doctor attributed the post-service diagnosis and severity to current shooting, and directed the Veteran to wear hearing protection.  The VA examiner opined that, in light of the lack of worsening over the course of service when exposed to acoustic trauma, it was less likely than not that current left ear hearing loss was aggravated by service.

The Veteran has expressed his own opinion regarding aggravation by service, maintaining that in-service noise exposure was a contributing factor to the severity of the current disability.  The Veteran is a layperson, however, lacking the specialized medical knowledge and training required to render a competent opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran sustained an acoustic trauma and was then able to observe and register, with his five senses, a change in his disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is immediate, observable cause and effect here, and the Veteran has, in fact, repeatedly denied such.  The Veteran's opinion is therefore not competent evidence regarding aggravation of pre-existing left ear hearing loss.  

The weight of the evidence is against the claim; there is no reasonable doubt to be resolved.  Service connection for left ear hearing loss is not warranted.

      Tinnitus

Tinnitus was not noted on entry onto active duty, and there is no evidence that the condition existed prior to service.  The Veteran is therefore presumed sound with regard to that disability.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The question is simply one of direct service connection.

STRs show no complaints of tinnitus in service.  The Veteran was seen specifically for hearing problems, and underwent consultations and was placed on profile for his hearing difficulty.  No doctor or other provider indicated any clinical findings regarding tinnitus, and the Veteran made no subjective report of such at any time.  He did report other ear, nose and throat difficulty in describing his deviated septum. This is more than merely the absence of corroborating records; the silence falls in the context of specific inquiry regarding ear-centric problems.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, while the Veteran now alleges he experienced tinnitus of the left ear on active duty, he initially stated that the symptoms began after service when describing the onset to the VA examiner.  It was only after his claim was again denied in a statement of the case that he indicated the examiner had misunderstood.  However, a decade of private medical records, including specific treatment for hearing problems, shows no complaints of or findings related to tinnitus.  In 2001 in particular, the Veteran very clearly fails to describe any history of tinnitus when asked about past symptoms, even as related to Meniere's disease.  The Board finds the Veteran's recent allegations of in-service onset of tinnitus to be not credible, as they are inconsistent with the documentary evidence and prior allegations. 
The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the VA examiner.  The preponderance of the evidence is, therefore, against the claim.  There is no doubt to be resolved.  Service connection for tinnitus is not warranted.

Low Back

STRs reflect no complaints or findings related to a low back disability on entry into service.  In February 1978, the Veteran injured his back in a fall from a telephone pole.  He was treated over several months; the final entry was in November 1978.  Low back tenderness and a positive straight leg raise were noted.  Treatment alleviated most of the pain.  On examination for separation from service, the Veteran did not report any current or past back pain; his sole orthopedic complaint related to an ankle injury.  

Private treatment records reflect a single instance of treatment for low back pain in April 2008.  The Veteran reported recent onset of low back and flank pain.  A probable muscle strain was diagnosed.

A VA examination was conducted in October 2009.  The examiner reviewed the claims file and considered the above medical history.  The Veteran complained of a daily, dull ache in the left sacroiliac area.  He self-treated with over the counter medication.  On physical examination, flexion was to 90 degrees with mild discomfort.  Extension was to 25 degrees with moderate discomfort.  Lateral flexion and rotation were full and painless to both sides.  Repeated movement did not cause additional functional limitation from pain, weakness, fatigue, lack of endurance, or incoordination.  There was no abnormal posture or gait; the back was not tender.  Degenerative joint disease with degenerative disc disease of the lumbosacral spine was diagnosed.  The examiner opined that it was less likely than not that any current back problems were related to the in-service back injury.  The Veteran reported, at best, that he had first seen a doctor for his back in 1996, long after the documented injury, and had back pain since that time.

The Veteran has reported that since his in-service injury he had experienced back pain "off and on."  He also indicated he had informed the doctor at his separation physical of continued back pain.

Although a low back injury in 1978, during service, is established, the competent evidence of record is against a finding that currently diagnosed low back problems are related to such.  A VA examiner has opined that a relationship is less likely than not based upon a review of the record and examination of the Veteran.  The negative medical opinion is based upon accurate facts and is supported by the stated and reasoned rationale.  

The earliest post-service documentation of low back problems comes in 2008, 30 years after the injury.  At that time the Veteran stated the pain had been present for only a few days.  While he did report undocumented 1996 treatment from the same doctor, this was still 18 years after the injury.  Further, the Veteran has not reported continuous back pain since the injury.  He has stated it was off and on since service.  At best, it had existed since 1996.  

The Veteran's in-service injury resolved without residuals.  While he now states he informed the examiner at separation of continued back pain, this is contradicted by contemporaneous denials of back pain.  The allegation is not credible in light of the contradictory evidence of record.  There is no continuity or chronicity of symptoms.

To the extent the Veteran has opined his low back disability is related to service, he lacks the specialized medical knowledge and training to offer a competent opinion.  As was just discussed, the evidence of record does not show immediate, continuous, observable symptoms of low back problems since service.  The Veteran's opinion is not therefore based on observation and experience, and lies outside the province of the layperson.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Service connection for a lumbar spine disability is not warranted.

ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


